Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Newly submitted claims 123 and 124, and newly amended dependent claims 16, 18, 19, and 22, directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 16, 18, 19, 22, 123, and 124 are drafted as method claims, where the originally presented claims were device claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16, 18, 19, 22, 123, and 124 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
2.	The prior art teaches an optoelectronic device, comprising: a flip chip II-Nitride light emitting diode (LED); a dielectric coating on the LED; and a metallic reflector backing the dielectric coating; but is silent with respect to the above teachings in combination with a contact metallization to the LED, 


3.	The prior art teaches an optoelectronic device, comprising: a p-n junction structure comprising a p-type III-nitride layer on or above an n-type III-nitride layer; an n-type III-nitride structure on the p-type III-nitride layer, forming a tunnel junction between the n-type III-nitride structure and the p-type III-nitride layer; a dielectric coating on the n-type III-nitride structure; and metal comprising: a metallic reflector on the dielectric coating; and the vias to contact the n-type III-nitride structure, but is silent with respect to the above teachings in combination with one or more vias through the dielectric coating; wherein the metal consists essentially of aluminum.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-7, 9, 13-15, 17, 20, and 125 are allowed.
Conclusion
This application is in condition for allowance except for the presence of claim 16, 18, 19, 22, 123, and 124 directed to an invention that has been elected by original presentation. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918. The examiner can normally be reached M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        10/21/21